Title: To Benjamin Franklin from Robert Strange, 28 February 1782
From: Strange, Robert
To: Franklin, Benjamin


My dear Sir
London 29th. [i.e., 28] Feby. 1782No. 52 Great Queen Street.—
Mrs. Strange and I return you our sincere thanks for the letters you were so good as lately forward us from America. This morning I called upon our acquaintance Mr. Strahan, as he had communicate to me your last letter wherein you desired him to send you your work of Cicero’s Cato Major &c. I herewith have the pleasure of transmitting it you by our friend Mr. Alexander. Mr. Strahan is affraid it is not the edition you required, but it is such as he could procure for the present. I do believe he would have wrote you, but you may suppose he has not recovered the defeat of this morning in the house of Commons, which, thank God, opens, at least, a prospect of terminating the calamities of this country and of America— I heartily congratulate with you on this occasion.
In about two months hence I intend paying a visit to Paris and shall one day abruptly come in upon you and take a Sunday’s dinner— If you have any commands from this country I shall be happy in obeying them, mean while, with my best compts. to your grandson, I am, most respectfully My dear Sir Your obedt. huml. Servt.
Robt. Strange
 
Addressed: Benjamen Franklin Esqr. / at Passy
  
Endorsed: Letter from Mr Strange, Engraver, to BF.
Notation: R. Strange 29 Feby. 1782.—
